Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-10 of copending Application No. US Patent Publication 2021/0301818. Although the claims at issue are not identical, they are not patentably distinct from each other because
In Reference to Claim 1
A rotary compressor, comprising: a rotational shaft (Claim 1 of copending application 2021/0301818); first and second bearings (Claim 1 of copending Application 2021/0301818) configured to support the rotational shaft in a radial direction; a cylinder (Claim 1 of copending Application 2021/0301818) disposed between the first and second bearings to form a compression space; a rotor (Claim 1 of copending Application 2021/0301818, roller) disposed in the compression space to form a contact point forming a predetermined gap with the cylinder and coupled to the rotational shaft to compress a refrigerant as the rotor rotates; and at least one vane (Claim 1 of copending Application 2021/0301818) slidably inserted into the rotor, the at least one vane coming into contact with an inner peripheral surface of the cylinder to separate the compression space into a plurality of regions, wherein the at least one vane comprises a pin that extends upward or downward, wherein a lower surface of the first bearing or an upper surface of the second bearing comprises a rail groove (Claim 1 of copending Application 2021/0301818)  into which the pin is inserted, and wherein coordinates of the inner peripheral surface of the cylinder satisfy the following Equations:  
    PNG
    media_image1.png
    34
    830
    media_image1.png
    Greyscale
 of the cylinder, xr is an x-coordinate of a basic circle of the rail groove, Iv is a distance between the inner peripheral surface of the cylinder and the basic circle of the rail groove, and 6O is a rotational angle of the rotor; (Claim 1 of copending Application 2021/0301818) and 44RPL-0560 
    PNG
    media_image2.png
    36
    825
    media_image2.png
    Greyscale
 the cylinder, yr is a y-coordinate of the basic circle of the rail groove, Iv is the distance between the inner peripheral surface of the cylinder and the basic circle of the rail groove, and 6O is the rotational angle of the rotor. (Claim 1 of copending Application 2021/0301818)
In Reference to Claim 3
The rotary compressor of claim 1, wherein the basic circle of the rail groove is formed in a circular shape, and an outer peripheral surface of the rotor is formed in a circular shape. (Claim 3 of copending Application 2021/0301818)
In Reference to Claim 4
The rotary compressor of claim 1, wherein an amount of protrusion of the at least one vane with respect to the outer peripheral surface of the rotor satisfies the following Equation: 
    PNG
    media_image3.png
    42
    828
    media_image3.png
    Greyscale
 least one vane, x2 is the x-coordinate of the inner peripheral surface of the cylinder, xi is an x-coordinate of the outer peripheral surface of the rotor, y2 is the y-coordinate of the inner peripheral surface of the cylinder, and yi is a y-coordinate of the outer peripheral surface of the rotor. (Claim 4 of copending application 2021/0301818)
In Reference to Claim 5
The rotary compressor of claim 1, wherein the basic circle of the rail groove and the inner peripheral surface of the cylinder are concentric with each other. (Claim 5 of Copending Application 2021/0301818)
In Reference to Claim 6
The rotary compressor of claim 1, wherein a center of the basic circle of the rail groove is eccentric with respect to a center of an outer peripheral surface of the rotor. (Claim 6 of Copending Application 2021/0301818)
In Reference to Claim 7
The rotary compressor of claim 1, wherein the basic circle of the rail groove is a center of an inner diameter of the rail groove and an outer diameter of the rail groove. (Claim 7 of Copending Application 2021/0301818)
In Reference to Claim 8
The rotary compressor of claim 1, wherein a straight line that passes through the at least one vane in a direction perpendicular to the rotational shaft passes through a center of an outer peripheral surface of the rotor. (Claim 8 of Copending Application 2021/0301818)
In Reference to Claim 9
The rotary compressor of claim 1, wherein a distal end surface of the at least one vane facing the inner peripheral surface of the cylinder and the inner peripheral surface of the cylinder are not in contact with each other. (Claim 9 of Copending Application 2021/0301818)
In Reference to Claim 10
The rotary compressor of claim 1, wherein a distance between a distal end surface of the at least one vane facing the inner peripheral surface of the cylinder and the inner peripheral surface of the cylinder is 10 m to 20 m. (Claim 10 of Copending Application 2011/0301818)


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
Fig. 15 is objected.  The “X2-2” on the Y axis shall be Y2_2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In Reference to Claim 1
Claim 1 recites “X2=Xr-lvcosθc where x2 is an x-coordinate of the inner peripheral surface of the cylinder, Xr is an x-coordinate of a basic circle of the rail groove, Iv is a distance between the inner peripheral surface of the cylinder and the basic circle of the rail groove, and θc is a rotational angle of the rotor.”  According to the Fig. 14, the Office considers that X2 is the distance from Oc to X2, Xr is the distance between Oc to Xr.  So, X2 should be Xr + lv COSθr.  Therefore, the claim recitation is not correct.
Claim 1 recites “y2=yr+lv sinθc, where y2 is a y-coordinate of the inner peripheral surface of the cylinder, yr is a y-coordinate of the basic circle of the rail groove, Iv is the distance between the inner peripheral surface of the cylinder and the basic circle of the rail groove, and θc is the rotational angle of the rotor”  According to the Fig. 14, Y2 shall be Y2=Yr+lv COSθc, not SINθc.
In Reference to Claim 2
Claim 2 recites “a center of an outer peripheral surface of the rotor”.  It is not clear how to define “a center of an outer peripheral surface of a rotor”.  Based on Fig. 14, the office considers that it is the center of the rotor.
Claims 3-10 are rejected by their virtue dependency to Claim 1.
Claim 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 11
Claim 11 recites “X2_2 =X4-rvcosθr3, where X2-2 is an x-coordinate of the inner peripheral surface of the cylinder, X4 is an x-coordinate of a radial center of a distal end surface of the at least one vane, rv is the radius of the distal end surface of the at least one vane, and θr3 is the rotational angle of the radial center of the distal end surface of the at least one vane with respect to a center of a basic of the rail groove.”  According Fig. 15, X2_2 is the distance between Oc to X2_2, X4 is the distance between Oc to X4, Therefore, X2_2 =X4+rvcosθr3.  
In Reference to Claim 12
Claim 12 recites                         
                            
                                
                                    x
                                
                                
                                    4
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                            -
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            v
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            v
                                        
                                    
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    .  Based on Fig. 15, it shall be                         
                            
                                
                                    x
                                
                                
                                    4
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                            +
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            v
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            v
                                        
                                    
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    
In Reference to Claims 13-20
Claims 13-20 are rejected by their virtue dependency to Claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,160,252 to Edwards.
In Reference to Claim 1
Edwards discloses a rotary compressor, comprising: a rotational shaft (Fig. 2, 44) ; first and second bearings (Fig. 2, 40, 42) configured to support the rotational shaft in a radial direction; a cylinder (Fig. 2, 10) disposed between the first and second bearings to form a compression space; a rotor (Fig. 1, 14) disposed in the compression space to form a contact point forming a predetermined gap with the cylinder and coupled to the rotational shaft to compress a refrigerant as the rotor rotates; and at least one vane (Fig. 1, 20, 22, 24, 26) slidably inserted into the rotor, the at least one vane coming into contact with an inner peripheral surface of the cylinder to separate the compression space into a plurality of regions, wherein the at least one vane comprises a pin (Fig. 2, 24aa) that extends upward or downward (As showed in Fig. 2), wherein a lower surface of the first bearing or an upper surface of the second bearing comprises a rail groove (Fig. 5, annotated by the examiner) into which the pin is inserted, and wherein coordinates of the inner peripheral surface of the cylinder satisfy the following Equations:                         
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    r
                                
                            
                            +
                            
                                
                                    l
                                
                                
                                    v
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    where x2 is an x-coordinate of the inner peripheral surface of the cylinder (Fig. 1, annotated by the examiner) xr is an x-coordinate of a basic circle of the rail groove (Fig. 5, annotated by the examiner), Iv is a distance between the inner peripheral surface of the cylinder and the basic circle of the rail groove (Fig. 5, annotated by the examiner), and θc is a rotational angle of the rotor (Fig. 5, annotated by the examiner); and                         
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    r
                                
                            
                            +
                            
                                
                                    l
                                
                                
                                    v
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                      wherein y2 is y-coordinate of the inner peripheral surface of the cylinder(Fig. 5, annotated by the examiner) , yr is a y-coordinate of the basic circle of the rail groove  (Fig. 5, annotated by the examiner) , lv is the distance between the inner peripheral surface of the cylinder and the basic circle of the rail groove (Fig. 5, annotated by the examiner) , and θc is the rotational angle of the rotor (Fig. 5, annotated by the examiner) .

    PNG
    media_image4.png
    706
    675
    media_image4.png
    Greyscale

In Reference to Claim 2
Edwards discloses the distance (Fig. 5, Lv annotated by the examiner) between the inner peripheral surface of the cylinder and the basic circle of the rail groove is a distance on a straight line that passes through the inner peripheral surface of the cylinder and a center (Fig. 5, annotated by the examiner) of an outer peripheral surface of the rotor.
In Reference to Claim 3
Edwards discloses the basic circle of the rail groove is formed in a circular shape, and an outer peripheral surface of the rotor is formed in a circular shape. (As showed in Fig. 1)
In Reference to Claim 4
Edwards discloses wherein an amount of protrusion of the at least one vane with respect to the outer peripheral surface of the rotor satisfies the following Equation:                         
                            
                                
                                    l
                                
                                
                                    e
                                    x
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
Where lext is the amount of protrusion of the at least one vane, x2 is the x-coordinate of the inner peripheral surface of the cylinder, x1 is the x-coordinate of the outer peripheral of the rotor, y2 is the y-coordinate of the inner peripheral surface of the cylinder, and y1 is a y-coordinate of the outer peripheral surface of the rotor. (AS showed in Fig. 1, the Equation recited is a fundamental Pythagorean Theorem)
In Reference to Claim 5
Edwards discloses the basic circle of the rail groove and the inner peripheral surface of the cylinder are concentric with each other. (As showed in Fig. 1)
In Reference to Claim 6
Edwards discloses a center of the basic circle of the rail groove is eccentric with respect to a center of an outer peripheral surface of the rotor. (As showed in Fig. 1)
In Reference to Claim 7
Edwards discloses the basic circle (Fig. 5, annotated by the examiner) of the rail groove is a center of an inner diameter of the rail groove and an outer diameter of the rail groove.
In Reference to Claim 8
Edwards discloses a straight line that passes through the at least one vane in a direction perpendicular to the rotational shaft passes through a center of an outer peripheral surface of the rotor. (AS showed in Fig. 5)
In Reference to Claim 9
Edwards discloses a distal end surface of the at least one vane facing the inner peripheral surface of the cylinder and the inner peripheral surface of the cylinder are not in contact with each other. (AS showed in Fig. 5, and discussed in Col. 12, Line 40-50)
In Reference to Claim 11
Edwards discloses a rotary compressor, comprising: a rotational shaft (Fig. 2, 44); first and second bearings (Fig. 2, 40, 42) configured to support the rotational shaft in a radial direction; a cylinder (Fig. 2, 10) disposed between the first and second bearings to form a compression space; a rotor (Fig. 1, 14) disposed in the compression space to form a contact point forming a predetermined gap with the cylinder and coupled to the rotational shaft to compress a refrigerant as the rotor rotates; and at least one vane slidably inserted into the rotor, the at least one vane (Fig. 1, 20-22) coming into contact with an inner peripheral surface of the cylinder to separate the compression space into a plurality of regions, wherein the at least one vane comprises a pin (Fig. 2, 24aa) that extends upward or downward, wherein a lower surface of the first bearing or an upper surface of the second bearing comprises a rail groove into which the pin is inserted, and wherein coordinates of the inner peripheral surface of the cylinder satisfy the following Equations:                        
                            
                                
                                    x
                                
                                
                                    2
                                    _
                                    2
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    4
                                
                            
                            +
                            
                                
                                    r
                                
                                
                                    v
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                        
                                            r
                                            3
                                        
                                    
                                
                            
                        
                    , where x2_2 is an x-coordinate of the inner peripheral surface of the cylinder (Fig. 5, annotated by the examiner), x4 (Fig. 5, annotated by the examiner) is an x-coordinate of a radial center of a distal end surface of the at least one vane, rv is a radius of the distal end surface of the at least one vane, and θr3 is a rotational angle of the radial center of the distal end surface of the at least one vane with respect to a center of a basic circle of the rail groove; and                         
                            
                                
                                    y
                                
                                
                                    2
                                    _
                                    2
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    4
                                
                            
                            +
                            
                                
                                    r
                                
                                
                                    v
                                
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                        
                                            r
                                            3
                                        
                                    
                                
                            
                        
                    , where y2_2 (Fig. 5, annotated by the examiner) is a y-coordinate of the inner peripheral surface of the cylinder, y4 (Fig. 5, annotated by the examiner)  is a y-coordinate of the radial center of the distal end surface 47RPL-0560 of the at least one vane, rv is the radius of the distal end surface of the at least one vane, and θrs is the rotational angle of the radial center of the distal end surface of the at least one vane with respect to the center of the basic circle of the rail groove.
In Reference to Claim 12
Edwards discloses coordinates of the radial center of the distal end surface of the at least one vane satisfy the following Equations                          
                            
                                
                                    x
                                
                                
                                    4
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    3
                                
                            
                            +
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            v
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            v
                                        
                                    
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     where x4 (Fig. 5, annotated by the examiner) is an x-coordinate of the radial center  of the  distal end surface of the at least one vane, x3 (Fig. 5, annotated by the examiner)  is an x-coordinate of the basic circle of the rail groove, Iv (Fig. 5, annotated by the examiner)   is the distance between the inner peripheral surface of the cylinder and the basic circle of the rail groove, rv is the radius of the distal end surface of the at least one vane, and Oc is the rotational angle of the rotor; and                          
                            
                                
                                    y
                                
                                
                                    4
                                
                            
                            =
                            
                                
                                    y
                                
                                
                                    3
                                
                            
                            +
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            v
                                        
                                    
                                    -
                                    
                                        
                                            r
                                        
                                        
                                            v
                                        
                                    
                                
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     where y4 (Fig. 5, annotated by the examiner)  is a y-coordinate of the radial center of the distal end surface of the at least one vane, y3 (Fig. 5, annotated by the examiner)  is a y-coordinate of the basic circle of the rail groove, Iv is the distance between the inner peripheral surface of the cylinder and the basic circle of the rail groove, rv is the radius of the distal end surface of the at least one vane, and θc is the rotational angle of the rotor.
In Reference to Claim 13
Edwards discloses the distance (Fig. 5, Lv annotated by the examiner) between the inner peripheral surface of the cylinder and the basic circle of the rail groove is a distance on a straight line that passes through the inner peripheral surface of the cylinder and a center (Fig. 5, annotated by the examiner) of an outer peripheral surface of the rotor.
In Reference to Claim 14
Edwards discloses the distal end surface of the at least one vane facing the inner peripheral surface of the cylinder is formed in a curved shape (As showed in Fig. 5).
In Reference to Claim 15
Edwards discloses the basic circle of the rail groove is formed in a circular shape, and an outer peripheral surface of the rotor is formed in a circular shape. (As showed in Fig. 1)
In Reference to Claim 16
Edwards discloses wherein the basic circle of the rail groove and the inner peripheral surface of the cylinder are concentric with each other. (AS showed in Fig. 1)
In Reference to Claim 17
Edwards discloses a center of the basic circle of the rail groove is eccentric with respect to a center of an outer peripheral surface of the rotor. (As showed in Fig. 1)
In Reference to Claim 18
Edwards discloses a straight line that passes through the at least one vane in a direction perpendicular to the rotational shaft passes through a center of an outer peripheral surface of the rotor. (AS showed in Fig. 5)
In Reference to Claim 19
Edwards discloses a distal end surface of the at least one vane facing the inner peripheral surface of the cylinder and the inner peripheral surface of the cylinder are not in contact with each other. (AS showed in Fig. 5, and discussed in Col. 12, Line 40-50)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards.
In Reference to Claims 10 and 20
Edwards discloses a gap is formed between the tip of the vane and the inner wall of the cylinder.
Edwards does not provide a value of the gap.  However, Edwards teaches a method of design the gap.  Therefore, it is obvious that the gap is a design parameter, a person with ordinary skill in the art will make a determination of gap between the vane tip and the inner wall of the cylinder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/17/2022